Citation Nr: 1514043	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  09-00 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a right eye visual disability, to include as secondary to service-connected diabetes mellitus, type II.

2. Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran served on active duty from December 1964 to September 1970, from May 1978 to September 1978, and from March 1986 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

This matter was previously remanded by the Board for further development in September 2012.  Such has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for visual disability was remanded in September 2012.  In March 2013, the VA Appeals Management Center granted service connection for left eye, preoperative cataract, evaluated as noncompensable, effective March 12, 2007, and 10 percent from January 7, 2013.  Since this grant constituted a full grant of the benefit sought on appeal with respect to the left eye, this aspect of the claim is no longer in appellate status and the Board has recharacterized the issue regarding the right eye, as noted on the title page herein.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claims currently on appeal.

The issue of entitlement to service connection for hypertension, to include as secondary to a service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



FINDING OF FACT

The objective medical evidence demonstrates that the Veteran's current right eye disability, cortical cataract, is secondary to service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for a right eye disability, cortical cataract, secondary to service-connected diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Here, in light of the favorable decision below, the Board finds that any deficiency in the notice or assistance provided herein was not prejudicial to the appellant and is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. The Merits of the Claim

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may also be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309(a), and, thus, such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases). 

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such claimant shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2014).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims service connection for a right eye disability, secondary to service-connected diabetes mellitus, type II. 

The Veteran is currently service connected for diabetes mellitus, type II, at a 20 percent disability rating, effective October 11, 1006, among several other disabilities.  Furthermore in March 2013, following the Board's September 2012 remand instructing further development, the Veteran's claim for service connection of the left eye, preoperative cataract was granted following a January 2013 VA examination and the disability was assigned a noncompensable rating, effective March 12, 2007, and 10 percent, effective January 7, 2013.

The Veteran was afforded a VA examination in January 2013 where cataracts were found in both eyes.  The VA examiner diagnosed the Veteran with diabetes with no diabetic rentinopathy and cataracts, greater in the left eye than the right, causing blind spot problems in the left eye up and to the left, as shown on the visual field.  The dilated exam revealed cortical degeneration and nuclear sclerotic changes of the lens in each eye.  The VA examiner stated many systemic disease can cause cataracts including diabetes mellitus and that cataracts are 1.6 times more common in people with diabetes than in those without.  The VA examiner further noted that the "Veteran's cataracts have affected his visual acuity in an adverse manner in [the] left eye at this time."  Overall, the VA examiner opined "cortical cataracts was [sic] at least as likely as not (50/50 probability) to have been caused by or resulted from diabetes." 

Despite the VA examiner's opinion that only the Veteran's left eye cataract is adversely affecting his vision, the Board acknowledges that the objective medical evidence has related his right eye cataract to his service-connected disability.  As this claim has been granted, the RO will the rate the severity of the disability according the rating criteria under which such disability is rated. 

When the evidence is in relative equipoise, the benefit of the doubt doctrine provides that such reasonable doubt will be resolved in favor of the veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Consequently, resolving such reasonable doubt in the Veteran's favor, the Board finds that the Veteran's right eye disability, cortical cataract, is related to his service-connected diabetes mellitus, type II.  38 U.S.C.A. § 5107.  In granting this claim, the Board has resolved all doubt in the Veteran's favor.


ORDER

Entitlement to service connection for a right eye visual disability, cortical cataract, secondary to service-connected diabetes mellitus, type II, is granted.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's remaining claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

According to the March 2015 Brief submitted by the Veteran's representative, it is alleged that the Veteran's hypertension may be secondary to his service-connected posttraumatic stress disorder (PTSD).  

The Veteran is service-connected for PTSD at a 70 percent disability rating, effective January 17, 2012.

Following the September 2012 Board remand, the Veteran was afforded a VA examination in October 2012 during which the VA examiner opined it was less likely than not the Veteran's hypertension was due to or the result of his diabetes mellitus, type II.  There is, however, no opinion regarding the etiological link between the Veteran's hypertension and his service-connected PTSD.

Given the Veteran's contention, a new theory of entitlement arises, and given the lack of an opinion regarding this, an addendum to the October 2012 VA examination report should be obtained for the purpose of determining whether his service-connected PTSD has caused or aggravated his hypertension.

Accordingly, the case is REMANDED for the following action:

1. Copies of pertinent updated treatment records should be obtained and added to the record.

2. Once all outstanding records, if any, are obtained and associated with the claims file, the claims file should be returned to the VA examiner who conducted October 2012 VA examination.  In an addendum, the VA examiner should state whether it is at least as likely as not that the Veteran's hypertension is related to the Veteran's service-connected PTSD, as requested more specifically below.  

The claims file must be made available to and reviewed by examiner in connection with the examination.  All tests deemed necessary should be conducted.

The examiner should express an opinion as to whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected PTSD.  Please explain the reasons for the opinion.

If the examiner finds that the Veteran's hypertension was aggravated by his service-connected PTSD, the examiner should quantify the degree of aggravation, if possible.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  The VA examiner should discuss the relevant in-service and post-service treatment records and the Veteran's contentions and lay history.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should so state and explain why with a supporting rationale.

If the October 2012 VA examiner is not available, the Veteran's claims file should be referred to a suitably qualified examiner for review of the record and the above-requested opinion.  The VA examiner's attention is directed to the above paragraphs relative to providing the requested opinion.  If deemed warranted, the Veteran may be recalled for a physical examination.

3. Upon completion of the above, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any necessary corrective action.  38 C.F.R. § 4.2.

4. Following the completion of the foregoing, and after undertaking any other development deemed necessary, the Veteran's claim should be readjudicated, considering all applicable laws and regulations.  If the claim is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and allowed an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


